DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Status of the Claims
Based on the claims (Claims, 25 April 2022), Claims 1-30 are pending.
Based on the claims (Claims, 25 April 2022), Claim 1 and Claim 18 are amended; said amendments are narrowing and supported by the originally-filed Specification (Specification, 17 June 2020, ¶39-43 & Fig. 4). 
Based on the claims (Claims, 25 April 2022), Claim 9 and Claim 26 are amended; said amendments are narrowing and supported by the originally-filed Specification (Specification, 17 June 2020, ¶39-43 & Fig. 4). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 9-11, 13, 16-17, 18, 19-20, 22, 24-25, 26, and 27-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 20220061066 A1 using 18 May 2018 corresponding to U.S. Provisional Application 62/673,497; hereinafter referred to as “Zhou”).
Regarding Claim 18, Zhou discloses an apparatus for wireless communication, comprising: 
a memory (¶72 & Fig. 3, Zhou discloses a wireless device 110, such as a user equipment, comprising non-transitory memory 322B); and 
one or more processors coupled to the memory (¶72 & Fig. 3, Zhou discloses that the wireless device further comprises at least one processor 321B that is coupled to the non-transitory memory), the memory comprising instructions executable by the one more processors to cause the apparatus (¶72 & Fig. 3, Zhou discloses at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A) to: 
receive signaling indicating a plurality of signaling entities for cross-carrier scheduling and reception of a plurality of control messages for cross-carrier scheduling (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses receiving, by a wireless device from a base station, a radio resource control (RRC) message that cross-carrier schedules at least a first bandwidth part (BWP) for reception of at least one downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) corresponding to the first BWP where the DCI cross-carrier schedules a second BWP), wherein each of the plurality of control messages schedules first resources on a different signaling entity than one of the plurality of signaling entities on which one of the plurality of control messages is to be received (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses that the at least one downlink control information (DCI) corresponding to the first BWP cross-carrier schedules resources on a second BWP where the second BWP is different from the first BWP); and 
monitor second resources on the plurality of signaling entities for the plurality of control messages (¶375 & Fig. 36 (3630) | Application 62/673,497: Fig. 38, Zhou discloses monitoring, by the wireless device, first PDCCH candidates corresponding to the at least first BWP for reception of the DCI).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 18.
Regarding Claim 26, Zhou discloses an apparatus for wireless communication, comprising: 
a memory (¶72 & Fig. 3, Zhou discloses a wireless device 110, such as a user equipment, comprising non-transitory memory 322B); and 
one or more processors coupled to the memory (¶72 & Fig. 3, Zhou discloses that the wireless device further comprises at least one processor 321B that is coupled to the non-transitory memory), the memory comprising instructions executable by the one or more processor to cause the apparatus (¶72 & Fig. 3, Zhou discloses at least one set of program code instructions 323A that may be stored in non-transitory memory 322A and executable by the at least one processor 321A) to: 
determine a plurality of signaling entities for cross-carrier scheduling and reception of a plurality of control messages (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses determining, by a base station for transmission to a wireless device, information to generate a radio resource control (RRC) message that cross-carrier schedules at least a first bandwidth part (BWP) for reception of at least one downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) corresponding to the first BWP where the DCI cross-carrier schedules a second BWP), each of the plurality of control messages scheduling resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses that the at least one downlink control information (DCI) corresponding to the first BWP cross-carrier schedules resources on a second BWP where the second BWP is different from the first BWP); and 
transmit an indication of the configuration of the resources to a user- equipment (UE) (¶375 & Fig. 36 (3630) | Application 62/673,497: Fig. 38, Zhou discloses transmitting, by the base station to the wireless device, downlink control information (DCI) over first PDCCH candidates corresponding to the at least first BWP).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 26.
Regarding Claim 19, Zhou discloses the apparatus of claim 18.
Zhou further discloses each signaling entity comprises a frequency resource (¶3-4, Zhou discloses that each BWP comprises resources).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 19.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 19.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 19.
Regarding Claim 20, Zhou discloses the apparatus of claim 18.
Zhou further discloses each signaling entity comprises a component carrier (CC) or cell (¶3-4, Zhou discloses that each BWP comprises resources).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 20.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 20.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Regarding Claim 22, Zhou discloses the apparatus of claim 18. 
Zhou further discloses the signaling is received via downlink control information (DCI), a medium access control-control element (MAC-CE), or a radio resource control (RRC) message (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses receiving, by a wireless device from a base station, a radio resource control (RRC) signaling).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 22.
Regarding Claim 13, Claim13 is rejected on the same basis as Claim 22.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 22.
Regarding Claim 24, Zhou discloses the apparatus of claim 18.
Zhou discloses the plurality of control messages comprises a first control message and a second control message (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses a radio resource control (RRC) message and at least one downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) corresponding to the first BWP where the DCI cross-carrier schedules a second BWP.  Examiner correlates the RRC message as “the first control message”), wherein the first control message, received via one of the plurality of signaling entities, indicates fourth resources on another one of the plurality of signaling entities for reception of the second control message (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses that the RRC message cross-carrier schedules at least a first bandwidth part (BWP) for reception of at least one downlink control information (DCI) over a Physical Downlink Control Channel (PDCCH) corresponding to the first BWP where the DCI cross-carrier schedules a second BWP.  Examiner correlates the DCI as “the second control message”).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 24.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 24.
Regarding Claim 25, Zhou discloses the apparatus of claim 24.
Zhou further discloses the first control message designates a switch of control for resource scheduling from the one of the plurality of signaling entities to the other one of the plurality of signaling entities (¶375 & Fig. 36 (3610) | Application 62/673,497: Fig. 38, Zhou discloses that the at least one downlink control information (DCI) corresponding to the first BWP cross-carrier schedules resources on a second BWP where the second BWP is different from the first BWP).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 25.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Bhattad et al. (US 20180270851 A1; hereinafter referred to as “Bhattad”).
Regarding Claim 21, Zhou discloses the apparatus of claim 18.
However, Zhou does not explicitly disclose the plurality of signaling entities comprises a first scheduling signaling entity and a second scheduling signaling entity, wherein a control message on the first scheduling signaling entity schedules third resources on the second scheduling signaling entity.
Bhattad, a prior art reference in the same field of endeavor, teaches the plurality of signaling entities comprises a first scheduling signaling entity and a second scheduling signaling entity (¶143 & Fig. 8, Bhattad discloses a first carrier and a second carrier), wherein a control message on the first scheduling signaling entity schedules third resources on the second scheduling signaling entity (¶143 & Fig. 8, Bhattad further discloses that the first grant instructs the UE to monitor for a second grant 410-g on a second carrier).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the intention to modify Zhou by requiring that the plurality of signaling entities comprises a first scheduling signaling entity and a second scheduling signaling entity, wherein a control message on the first scheduling signaling entity schedules third resources on the second scheduling signaling entity as taught by Bhattad because channel utilization and trunking efficiency is improved when implementing cross-carrier scheduling (Bhattad, ¶4-5).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 21.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yang et al. (US 20180279273 A1; hereinafter referred to as “Yang”).
Regarding Claim 23, Zhou discloses the apparatus of claim 18.
However, Zhou does not explicitly disclose a first control message of the plurality of control messages is to be received from a first transmission point; and a second control message of the plurality of control message is to be received from a second transmission point.
Yang, a prior art reference in the same field of endeavor, teaches a first control message of the plurality of control messages is to be received from a first transmission point (¶22, Yang teaches receiving, by the UE from a first transmission reception point (TRP), a first downlink control signal on a first PDCCH); and a second control message of the plurality of control message is to be received from a second transmission point (¶22, Yang teaches receiving, by the UE from a second transmission reception point (TRP), a second downlink control signal on a second PDCCH).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Zhou by requiring that a first control message of the plurality of control messages is to be received from a first transmission point; and a second control message of the plurality of control message is to be received from a second transmission point as taught by Yang because the transmission and reception of downlink control signals is more efficient and reliable (Yang, ¶6).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 23.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 23.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yang in further view of Jung et al. (US 20140066054 A; hereinafter referred to as “Jung”). 
Regarding Claim 15, Zhou in view of Yang discloses the method of claim 14. 
However, Zhou does not explicitly disclose sending, to the second transmission point, channel measurement information to be used for the scheduling of the resources via the second control message. 
Jung, a prior art reference in the same field of endeavor, teaches sending, to the second transmission point, channel measurement information to be used for the scheduling of fifth resources via the second control message (¶124-125 & Fig. 3 (S350) & Claim 1, Jung teaches sending, to a mobile station by a second base station different from a first base station, a report indicating a measurement in order to schedule resources using the 802.11 radio to communicate with the first base station). 
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Zhou by sending, to the second transmission point, channel measurement information to be used for the scheduling of fifth resources via the second control message as taught by Yang because the operation of a mobile station is improved by allowing the mobile station to use a multi-radio access technology (Jung, ¶28).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474